DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 1 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10783498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s submission dated 18 July 2022 has been received and made of record.  Claim 1 has been amended.  Claims 2-20 have been added. Applicant's amendments to the claims have overcome the U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 18 March 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art Curie et al. (2002/0169876) fails to reasonably disclose or suggest the combination of features as claimed and arranged by the applicant. The applicant’s amendments and arguments with regards to the lack of disclosure by the Curie et al. have been fully considered and are found to be persuasive. Further, for similar reasons as detailed in the reasons for allowance for the parent case, Patent No. 10783498, the references cited neither taken alone or in combination teach the claims as arranged and presented.
Therefore, none of the prior art of record discloses or suggests, alone or in combination, a method for data management comprising: deploying/executing an agent on an electronic device capable of receiving email, wherein: the agent is integrated with a client email application; the agent is distinct from the client email application; the agent has at least three modes of operation (1) ready/first mode, (2) active/second mode, and (3) recovery/third mode, wherein: in ready mode/first mode, sending an output signal to a managed service environment to receive data to remotely configure the agent; in active mode/second mode, (i) sending messages previously sent from the client email application between failure of a primary email server environment and operation of the agent in the active mode/second mode, (ii) inserting email from the managed service environment into an inbox in the client email application, and (iii) transferring the sent email from the primary email server environment to the managed service environment; and in recovery mode/third mode, reconciling messages not synchronized between the client email application and the primary mail server environment; operating the agent in the ready mode/first mode to remotely activate the agent; presenting an interface to allow a user of the interface to search emails in the client environment and a primary email server environment and search archived emails in a managed service environment and return a single search query report to report the emails located from both searches; storing copies of at least portions of the emails in a backup email system in the managed server environment; during a disruption of sending and receiving emails by the primary email server environment and in response to requests to send and receive emails from the client environment, operating the agent in the active mode/second mode to (i) contact the backup email system in the managed server environment to begin sending and receiving email from the backup email system and (ii) between failure of a primary email server environment and activation of the agent insert email from the managed service environment into an inbox in the client email application and transfer sent email from the primary email server environment to the managed service environment; and after reestablishment of sending and receiving emails by the primary email server environment, operating the agent in the recovery mode/third mode to reconcile messages not synchronized between the client environment and the primary email server environment. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451